DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 38-46, 56, and 58 are pending.
This communication is in response to the communication filed 6/2/2022.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 38-46, 56, and 58 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
The claims recite systems and methods for determining a model that predicts pneumonia outcomes. Specifically, the claims recite storing values of clinical parameters and pneumonia outcomes associated with subjects, executing variable selection algorithms to select model parameters, executing classification algorithms for model parameters to generate predictions of pneumonia outcome, calculating a performance metric associated with each of the classification algorithms, selecting a candidate classification algorithm, and outputting a model for predicting a pneumonia outcome, which is grouped within the “mental processes” grouping of abstract ideas. The claims involve a series of steps for collecting clinical and pneumonia data, analyzing the collected data, and outputting the results of the collection and analysis as a model to analyze pneumonia data. See MPEP 2106.04. A doctor skilled in the arts may reasonably perform the steps of the claims as mental process, by reading clinical data and previous pneumonia outcomes, analyzing previous prognosis and diagnosis techniques and determinations, and making their own model to predict pneumonia outcomes.  Accordingly, the claims recite an abstract idea.
This judicial exception is not integrated into a practical application. Integration into a practical application requires an additional element or a combination of additional elements in the claim to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception. Here, the additional elements of the claims include a database, algorithms, model, processors, memory, communication platform, machine learning engine, and non-transitory computer readable medium. The claims merely use the additional elements recited at a high level of generality as tools to perform abstract ideas and generally link the use of a judicial exception to a particular technological environment. 
The use of the computer elements as tools to implement the abstract idea and generally to link the use of the abstract idea to a particular technological environment does not render the claim patent eligible because it requires no more than a computer performing functions that correspond to acts required to carry out the abstract idea. Specifically, the memory may include the database and machine learning engine and functions to store data (specification par. 26). The processor may be a part of a general-purpose computer that functions to process instructions (par. 236). The machine learning engine may be part of a memory as stated above and may function to perform execute various functions of executing algorithms. The algorithms may be one of many analysis models including generalized linear models functioning to analyze data (par. 94).
The additional elements do not show an improvement to the functioning of a computer or to any other technology, rather the computer elements perform general computing functions and do not indicate how the particular combination solves a problem rooted in technology. The additional elements do not use the exception to affect a particular treatment or prophylaxis for a disease, do not apply the exception using particular machines, and do not effect a transformation or reduction of a particular article to a different state or thing, rather the computer elements are generally stated as to their structure and function and are only used to predict medical outcomes instead of treating patients. Therefore, the additional elements do not impose any meaningful limits on practicing the abstract idea and the additional limitations are not indicative of materializing into a practical application. Accordingly, the claim is directed to an abstract idea.
Generic computer elements recited as performing generic computer functions that are well-understood, routine, or conventional activities amount to no more than implementing the abstract idea with a computerized system (Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network and performing repetitive calculations); Bancorp Services v. Sun Life, 687 F.3d 1266, 1278, 103 USPQ2d 1425, 1433 (Fed. Cir. 2012) ("The computer required by some of Bancorp’s claims is employed only for its most basic function, the performance of repetitive calculations, and as such does not impose meaningful limits on the scope of those claims."); See MPEP 2106.05(d) and July 2015 Update: Section IV). Here, the storage of data, execution of algorithms, calculating performance metrics, and selecting algorithms for prediction are similar to the computer functions of receiving and sending data, and performing calculations.  
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, as discussed above with respect to integration of the abstract idea into a practical application, the additional elements performing the steps of storing data, executing algorithms, calculating performance metrics, selecting algorithms, and outputting a prediction model amount to no more than using computer devices to automate or implement the abstract idea. The additional elements are interpreted as extra-solution activity because the use of a computer or processor to merely automate or implement the abstract idea cannot provide significantly more than the abstract idea itself. (See MPEP 2106.05(f) where mere instructions to apply an exception does not render an abstract idea patent eligible). There is no indication that the additional limitations alone or in combination improves the functioning of a computer or any other technology, improves another technology or technical field, or effects a transformation or reduction of a particular article to a different state or thing. Therefore, the claims are not patent eligible.
The dependent claims incorporate all of the limitations above. The claims do not provide additional limitations for analysis and address limitations of the abstract idea, which further describe mental processes of making determinations and analyzing data and further describes the additional elements (claims 39-46). The claims fail to remedy the deficiencies of their parent claims and are therefore rejected for at least the same rationale as applied above.  The claims individually and in ordered combinations do not offer significantly more than abstract ideas. 
In conclusion, the claims are directed to the abstract idea of determining a model that predicts pneumonia outcomes. The claims do not provide an inventive concept, because the claims do not recite additional elements or a combination of elements that amount to significantly more than the judicial exception of the claims. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology, and the collective functions merely provide conventional computer implementation. Therefore, whether taken individually or as an order combination, the claims are nonetheless rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 38-46, 56, and 58 are rejected under 35 U.S.C. 103 as being unpatentable over Tran US2007/0276270 in view of Aliferis US2011/0307437.
As per claim 38, Tran teaches 
a method of generating a model for predicting a pneumonia outcome in a subject comprising: (Tran par. 484, 486 teaches decision support algorithms, which may include treatment for pneumonia)
assessing risk factors in a plurality of first subjects to generate a plurality of clinical parameters and pneumonia outcomes; (Tran par. 274 teaches monitoring cardiorespiratory variable that served as statistically significant measures of treatment outcome; par. 482, 484, 497 teaches diagnosis and treatments are routine and well-known for common illnesses, which is interpreted to include pneumonia and using genotyping with patient outcomes to improve therapy efficiency; par. 262, 282, 484 teaches that the system may extract various pulmonary function parameters, including respiration volume and rates and apneas and their types, interpreted as clinical data, risk factors, and biomarkers, detect pulmonary edema and provides guidelines of practice standards that help a professional when dealing with various types of diseases and includes algorithms for treating pneumonia)
generating a training database storing first values of a plurality of clinical parameters and pneumonia outcomes associated with the plurality of first subjects, the plurality of clinical parameters comprising one or more biomarker clinical parameters associated with respective biomarkers; (Tran par. 191-192 teaches selecting training data, where multiple dimensions of user activity are encoded as distinct dimensions in a database; par. 274, 282, 484, 497 teaches monitoring variables, interpreted as clinical parameters, and patient and treatment outcomes for a disease or condition, which may include pneumonia)
executing a plurality of variable selection algorithms to select a subset of model parameters from the plurality of clinical parameters for each variable selection algorithm; (Tran par. 191, 484 teaches selection of model parameters, cross validation can be used to determine parameter values for parametric analyzer or model, which leads to selection of a training data set, interpreted as model parameters) 
executing each one of a plurality of classification algorithms for one of the plurality of subsets of model parameters to generate predictions of pneumonia outcome; (Tran par. 191, 193, 315-316 teaches selection of the analyzer or model parameters is performed iteratively until the performance of the analyzer in classifying the test set reaches an optimal point, cases are pro1vided to a learning and inference subsystem, which constructs a Bayesian network that is tailored for a target prediction, which may be a risk of stroke or heart attack or any other condition such as pneumonia)
calculating a performance metric associated with each of the plurality of classification algorithms in accordance with the predictions of pneumonia outcome; (Tran par. 191, 409, 484 teaches testing the performance of an analyzer to reach an optimal point, the model structure may be determined based on the basis of the combined performance of all models using the determined optimal model structure; here a probability score is interpreted as a performance metric)
selecting a candidate classification algorithm in accordance with the performance metric; and (Tran par. 191, 409, 484 teaches an embodiment where the dynamic processing leads to a selection of a model with the highest probability score, here the example of a heart condition may be substituted with a pneumonia condition in another embodiment)
outputting a model for predicting a pneumonia outcome, the model comprising the candidate classification algorithm with associated subset of model parameters (Tran par. 191 teaches determining an optimized model structure which may be used for predictions, interpreted as outputting a model).
Tran teaches decision support algorithms, which may include disease treatment outcomes, including pneumonia, but for purposes of compact prosecution, Tran suggests that its disclosure may be used for pneumonia. Aliferis par. 8, 158 is cited as specifically teaching evaluation of machine learning methods for predicting pneumonia mortality).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the systems and methods as taught by Tran to use the systems and methods for predicting pneumonia outcomes as taught by Aliferis with the motivation to find direct causal effects of a target variables for pneumonia outcomes (Aliferis par. 8). In the substitution of applying the systems and methods for disease outcomes, it is well within the capabilities of one of ordinary skill in the art to use the systems and methods for pneumonia outcomes. One of ordinary skill in the art would have recognized that the results of the combination were predictable. 
As per claim 39, Tran and Aliferis teach all the limitations of claim 38 and further teach 
pre-processing data that is stored in the training database including: determining that a first value of at least one of the plurality of clinical parameters is missing; (Tran par. 510 teaches information checks that determine accuracy; Aliferis par. 118 teaches performing imputation in datasets with missing values)
estimating a reference value for the at least one of the plurality of clinical parameters that is missing; and (Tran par. 198, 281 teaches estimating a parameter using reference patterns, interpreted as estimating a reference value; Aliferis par. 118-119 teaches unbiased classification error estimation)
storing the reference value as the first value of the at least one of the plurality of clinical parameters in the training database (Tran par. 35, 181 teaches saving and storing data, where data may include a reference value).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the systems and methods as taught by Tran to determine missing clinical parameters and estimate missing parameters as taught by Aliferis with the motivation to identify direct causes and direct effects more accurately and avoid bias in error estimation (Aliferis par. 5, 115). One of ordinary skill in the art would have recognized that the results of the combination were predictable as it may lead to more accurate results.
As per claim 40, Tran and Aliferis teach all the limitations of claim 38 and further teach wherein the plurality of variable selection algorithms comprises at least one of machine learning algorithm, supervised machine learning algorithm, Grow-Shrink algorithm, Incremental Association Markov Blanket algorithm, or Semi-Interleaved Hiton-PC algorithm (Tran par. 198 teaches using a Markov model in an embodiment).
As per claim 41, Tran and Aliferis teach all the limitations of claim 38 and further teach wherein the classification algorithm comprises at least one of linear discriminant analysis, classification and regression tree, decision tree learning, random forest model, nearest neighbor, support vector machine, logistic regression, generated linear model, Bayesian model, or neural network (Tran par. 64, 191 teaches software modules analyzing data where a trained neural network is used, various models including nearest neighbor and regression models may be used for classifying by the analyzer).
As per claim 42, Tran and Aliferis teach all the limitations of claim 38 and further teach wherein selecting a candidate classification algorithm in accordance with the performance metric further comprises: executing decision curve analysis (DCA) with each classification algorithm, the DCA indicating a net benefit of providing a treatment based on pneumonia outcomes generated by the classification algorithm; (Aliferis par. 121 teaches classification performance is measured by the area under ROC curve) and selecting the classification algorithm having a largest net benefit of providing the treatment as the candidate classification algorithm (Tran par. 191, 409, 484, 515 teaches an embodiment where the dynamic processing leads to a selection of a model with the highest probability score, interpreted as a largest net benefit because of the overall improving of the quality of therapy, reducing unnecessary expenditures, preventing adverse drug interactions, and identifying potentially inappropriate prescribing). 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the systems and methods as taught by Tran to use decision curve analysis to indicate a net benefit as taught by Aliferis with the motivation to find direct causal effects of a target variables for pneumonia outcomes and identify direct causes and direct effects more accurately (Aliferis par. 5, 8). In the substitution of applying the systems and methods for disease outcomes, it is well within the capabilities of one of ordinary skill in the art to use the systems and methods for pneumonia outcomes. One of ordinary skill in the art would have recognized that the results of the combination were predictable as it may lead to more accurate results.
As per claim 43, Tran and Aliferis teach all the limitations of claim 38 and further teach cross-validating performances of the plurality of classification algorithms (Tran 191 teaches cross validation for determining parameter values or model, testing analyzer performance).
As per claim 44, Tran and Aliferis teach all the limitations of claim 38 and further teach wherein the performance metric associated with each of the plurality of classification algorithms includes at least one of a total out- of-bag (OOB) error estimate, a positive class OOB error estimate, a negative OOB error estimate, an accuracy score, or a Kappa score (Tran par. 191, 197, 409, 484 teaches testing the performance of an analyzer to reach an optimal point, the model structure may be determined based on the basis of the combined performance of all models using the determined optimal model structure; here a probability score is interpreted as an accuracy score).
As per claim 45, Tran and Aliferis teach all the limitations of claim 38 and further teach wherein the plurality of clinical parameters further comprises one or more administration of blood products clinical parameters, one or more injury severity score clinical parameters, or a combination thereof (Tran par. 274, 314 teaches clinical parameters of blood volume, blood pressure, blood work, interpreted as clinical biomarkers).
As per claim 46, Tran and Aliferis teach all the limitations of claim 38 and further teach wherein the biomarker clinical parameter comprises one or more of a level of epidermal growth factor (EGF) in a sample from the subject, a level of eotaxin- 1 (CCL11) in a sample from the subject, a level of basic fibroblast growth factor (bFGF) in a sample from the subject, a level of granulocyte colony-stimulating factor (G-CSF) in a sample from the subject, a level of granulocyte-macrophage colony-stimulating factor (GM-CSF) in a sample from the subject, a level of hepatocyte growth factor (HGF) in a sample from the subject, a level of interferon alpha (IFN-a) in a sample from the subject, a level of interferon gamma (IFN-y) in a sample from the subject, a level of interleukin 10 (IL- 10) in a sample from the subject, a level of interleukin 12 (IL-12) in a sample from the subject, a level of interleukin 13 (IL-13) in a sample from the subject, a level of interleukin 15 (IL-15) in a sample from the subject, a level of interleukin 17 (IL-17) in a sample from the subject, a level of interleukin 1 alpha (IL-la) in a sample from the subject, a level of interleukin 1 beta (IL-1p) in a sample from the subject, a level of interleukin 1 receptor antagonist (IL-IRA) in a sample from the subject, a level of interleukin 2 (IL-2) in a sample from the subject,a level of interleukin 2 receptor (IL-2R) in a sample from the subject, a level of interleukin 3 (IL-3) in a sample from the subject, a level of interleukin 4 (IL-4) in a sample from the subject, a level of interleukin 5 (IL-5) in a sample from the subject, a level of interleukin 6 (IL-6) in a sample from the subject, a level of interleukin 7 (IL-7) in a sample from the subject, a level of interleukin 8 (IL-8) in a sample from the subject, a level of interferon gamma induced protein 10 (IP- 10) in a sample from the subject, a level of monocyte chemoattractant protein 1 (MCP-1) in a sample from the subject, a level of monokine induced by gamma interferon (MIG) in a sample from the subject, a level of macrophage inflammatory protein 1 alpha (MIP-la) in a sample from the subject, a level of macrophage inflammatory protein 1 beta (MIP-IP) in a sample from the subject, a level of chemokine (C-C motif) ligand 5 (CCL5) in a sample from the subject, a level of tumor necrosis factor alpha (TNFa) in a sample from the subject, or a level of vascular endothelial growth factor (VEGF) in a sample from the subject, the administration blood products clinical parameter comprises one or more of an amount of whole blood cells administered to the subject, amount of red blood cells (RBCs) administered to the subject, amount of packed red blood cells (pRBCs) administered to the subject, amount of platelets administered to the subject, summation of all blood products administered to the subject, or a level of total packed RBCs, and the injury severity score clinical parameter comprises one or more of Injury Severity Score (ISS), Abbreviated injury scale (AIS) of abdomen, AIS of chest (thorax), AIS of extremity, AIS of face, AIS of head, or AIS of skin (Tran par. 484 teaches that the system may provide support for hematopoietic growth factors, here since only a biomarker may be used as a clinical parameter, one example is provided, however the reference also teaches other data may further include data collected from blood work, such as the antinuclear antibody panel, B-vitamin deficiency, C-reactive protein value, calcium level, cholesterol levels, entidal CO.sub.2, fibromogin, amount of folic acid, glucose level, hematocrit percentage, H-pylori antibodies, hemocysteine level, hypercapnia, magnesium level, methyl maloric acid level, platelets count, potassium level, sedrate (ESR), serum osmolality, sodium level, zinc level, and so forth).
As per claim 56, Tran teaches 
a system for generating a model for predicting a pneumonia outcome in a subject comprising: (Tran par. 484, 486 teaches decision support algorithms, which may include treatment for pneumonia)
one or more processors; a memory; a communication platform; (Tran par. 180, 247 teaches use of cpu, memory, and processor where the computer elements may be used to transmit or communicate data, interpreted as a communication platform)
a training database configured to store first values of a plurality of clinical parameters and pneumonia outcomes associated with a plurality of first subjects, the plurality of clinical parameters comprising one or more biomarker clinical parameters, the one or more biomarker clinical parameters associated with biomarkers generated in response to assessing risk factors in the plurality of first subjects; (Tran par. 191-192 teaches selecting training data, where multiple dimensions of user activity are encoded as distinct dimensions in a database; par. 274, 484, 497 teaches monitoring variables, interpreted as clinical parameters, and patient and treatment outcomes for a disease or condition, which may include pneumonia)
a machine learning engine configured to: execute a plurality of variable selection algorithms to select a subset of model parameters from the plurality of clinical parameters for each variable selection algorithm; (Tran par. 191 teaches artificial neural networks, interpreted as machine learning, selection of model parameters and cross validation can be used to determine parameter values for parametric analyzer or model, which leads to selection of a training data set, interpreted as model parameters)
execute each one of a plurality of classification algorithms for one of the plurality of subsets of model parameters to generate predictions of pneumonia outcome; (Tran par. 191, 193, 315-316 teaches selection of the analyzer or model parameters is performed iteratively until the performance of the analyzer in classifying the test set reaches an optimal point, cases are pro1vided to a learning and inference subsystem, which constructs a Bayesian network that is tailored for a target prediction, which may be a risk of stroke or heart attack or any other condition such as pneumonia)
calculate a performance metric associated with each of the plurality of classification algorithms in accordance with the predictions of pneumonia outcome; (Tran par. 191, 409, 484 teaches testing the performance of an analyzer to reach an optimal point, the model structure may be determined based on the basis of the combined performance of all models using the determined optimal model structure; here a probability score is interpreted as a performance metric)
select a candidate classification algorithm in accordance with the performance metric; and (Tran par. 191, 409, 484 teaches an embodiment where the dynamic processing leads to a selection of a model with the highest probability score, here the example of a heart condition may be substituted with a pneumonia condition in another embodiment)
output a model for predicting a pneumonia outcome, the model comprising the candidate classification algorithm with associated subset of model parameters (Tran par. 191 teaches determining an optimized model structure which may be used for predictions, interpreted as outputting a model).
 Tran teaches decision support algorithms, which may include disease treatment outcomes, including pneumonia, but for purposes of compact prosecution, Tran suggests that its disclosure may be used for pneumonia. Aliferis par. 8, 158 is cited as specifically teaching evaluation of machine learning methods for predicting pneumonia mortality).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the systems and methods as taught by Tran to use the systems and methods for predicting pneumonia outcomes as taught by Aliferis with the motivation to find direct causal effects of a target variables for pneumonia outcomes (Aliferis par. 8). In the substitution of applying the systems and methods for disease outcomes, it is well within the capabilities of one of ordinary skill in the art to use the systems and methods for pneumonia outcomes. One of ordinary skill in the art would have recognized that the results of the combination were predictable.
As per claim 58, Tran and Aliferis teach a non-transitory computer-readable medium having information recorded thereon for generating a model for predicting a pneumonia outcome in a subject, wherein the information, when read by a computer, causes the computer to perform operations of: generating a training database storing first values of a plurality of clinical parameters and pneumonia outcomes associated with a plurality of first subjects, the plurality of clinical parameters comprising one or more biomarker clinical parameters, the one or more biomarker clinical parameters associated with biomarkers generated in response to assessing risk factors in the plurality of first subjects; executing a plurality of variable selection algorithms to select a subset of model parameters from the plurality of clinical parameters for each variable selection algorithm; executing each one of a plurality of classification algorithms for one of the plurality of subsets of model parameters to generate predictions of pneumonia outcome; calculating a performance metric associated with each of the plurality of classification algorithms in accordance with the predictions of pneumonia outcome; selecting a candidate classification algorithm in accordance with the performance metric; and outputting a model for predicting a pneumonia outcome, the model comprising the candidate classification algorithm with associated subset of model parameters (see claim 38 and 56 rejections).

Response to Arguments and Amendments
Applicant’s arguments and amendments filed on 6/2/2022 have been fully considered and are addressed below.
Applicant’s arguments have been fully considered but are not persuasive.
Applicant argues that the claims are not directed to an abstract idea (Remarks p. 10-11). Examiner respectfully disagrees. 
The previous Office Action provided the framework of the Alice test and laid out explanations and answers to step 1, 2A prong 1, 2A prong 2, and 2B.
The Alice framework requires consideration of whether the claim is “directed to one of those patent-ineligible concepts.” Alice, 573 U.S. at 217. If so, then one must examine “the elements of [the] claim both individually and ‘as an ordered combination’ to determine whether the additional elements ‘transform the nature of the claim’ into a patent-eligible application.” Alice, 573 U.S. at 217 (quoting Mayo Collaborative Servs. v. Prometheus Labs., Inc., 566 U.S. 66, 78, 79 (2012)). That is, we examine the claim for an “inventive concept,” “an element or combination of elements that is ‘sufficient to ensure that the patent in practice amounts to significantly more than a patent upon the [ineligible concept] itselfS” Alice, 573 U.S. at 217-18 (alteration in original) (quoting Mayo, 566 U.S. at 72-73). The additional elements in the claims were explained as involving a series of steps for performing the steps of storing data, executing algorithms, calculating performance metrics, selecting algorithms, and outputting a prediction model with a citation to the MPEP 2106.04. Also, the additional elements are not considered when initially determining if the claim is directed to an abstract idea. If the claim is directed to an abstract idea, as noted above, then a determination is made whether the claim has an inventive concept. The Revised Guidance explains that when making this determination, one should consider whether the additional claim elements add “a specific limitation or combination of limitations that are not well-understood, routine, conventional activity in the field” or “simply append[] well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality.” Revised Guidance, 84 Fed. Reg. at 56. 
Step 2A prong 1 determines the judicial exceptions and if any parts of the claims are directed to a law of nature, a natural phenomenon, or an abstract idea. See MPEP 2106. When analyzing claims to determine if they recite an abstract idea, any portion of the claims reciting any semblance of a mental process or a method of organizing human activity may be used to say that the claims recite an abstract idea. The specific elements directed with a new source of information does not alone indicate patent eligible subject matter. See Uniloc USA, Inc. v. ADP, EEC, 772 F. App’x 890, 902 (Fed. Cir. 2019) (“Similarly, even if a ‘user identity based policy’ is a new source or type of information, it is still abstract information that, as such, does not contribute to any inventive concept.”); SAP Am., Inc. v. InvestPic, LLC, 898 F.3d 1161, 1168 (Fed. Cir. 2018) (“As many cases make clear, even if a process of collecting and analyzing information is ‘limited to particular content’ or a particular ‘source,’ that limitation does not make the collection and analysis other than abstract.”). 
In addition, there is no meaningful difference between the recited claim limitations and a number of other methods that courts have determined are directed to mental processes. See, e.g., In re Grams, 888 F.2d 835, 837-41 (Fed. Cir. 1989) (method of diagnosing an abnormal condition in an individual); SmartGene, Inc. v. Advanced Biological Labs., SA, 555 F. App’x 950, 953-56 (Fed. Cir. 2014) (method for guiding the selection of a therapeutic treatment regimen for a patient with a known disease or medical condition); Classen Immunotherapies, Inc. v. Biogen IDEC, 659 F.3d 1057, 1067-68 (Fed. Cir. 2011) (method of determining whether an immunization schedule affects the incidence or severity of a chronic immune-mediated disorder). Like the steps in these decisions, the steps in the instant claims are so broadly drawn that they may encompass acts that people can perform in their minds or using pen and paper.
Applicant argues that the claims integrate the abstract idea into a practical application (p. 13-15). Examiner respectfully disagrees. 
Integration into a practical application requires an additional element or a combination of additional elements in the claim to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception. Here, the additional elements of the claims include a database, algorithms, model, processors, memory, communication platform, machine learning engine, and non-transitory computer readable medium. The claims merely use the additional elements recited at a high level of generality as tools to perform abstract ideas and generally link the use of a judicial exception to a particular technological environment.
Applicant argues that the claims are significantly more than the abstract idea, because they include improvements to another technology or technical field (p. 15-17). Examiner respectfully disagrees. 
The patent-eligible claims in McRO incorporated specific, limited rules that improved a technological process. See 837 F.3d at 1313-16. In contrast, the claims recite a series of broadly worded, result-oriented functions without meaningfully limiting how the claimed method performs those functions. Moreover, the claims do not improve technology or a technological process. 
At best, the claims recite an improved method of predicting pneumonia outcomes and determining a model that predicts pneumonia outcomes, which are abstract ideas. See Trading Techs. Int’l, Inc. v. IBGLLC, 921 F.3d 1084, 1093 (Fed. Cir. 2019) (“The claims of the ’999 patent do not improve the functioning of the computer, make it operate more efficiently, or solve any technological problem. Instead, they recite a purportedly new arrangement of generic information that assists traders in processing information more quickly.”); Trading Techs. Int’l, Inc. v. IBG LLC, 921 F.3d 1378, 1384 (Fed. Cir. 2019) (“The claims are focused on providing information to traders in a way that helps them process information more quickly, not on improving computers or technology.” (citation omitted)). It is evident that the claims are not directed to an improvement to a technology, because Applicant’s own specification states that the additional computer elements may utilize a general-purpose computer to perform the steps of the claims (par. 236).
The claims at issue in Enfish v. Microsoft were directed to a particular improvement in the computer’s functionality. 822 F.3d at 1336. If a claimed process can be performed without a computer, the Federal Circuit has indicated that it cannot improve computer technology. Synopsys, Inc. v. Mentor Graphics Corp., 839 F.3d 1138, 1139, 120 USPQ2d 1473 (Fed. Cir. 2016) (a method of translating a logic circuit into a hardware component description of a logic circuit "cannot be characterized as an improvement in a computer" because the method did not employ a computer and a skilled artisan could perform all the steps mentally). The Federal Circuit has also indicated that mere automation of manual processes or increasing the speed of a process where these purported improvements come solely from the capabilities of a general-purpose computer are not sufficient to show an improvement in computer-functionality. FairWarning IP, LLC v. Iatric Sys., 839 F.3d 1089, 1095, 120 USPQ2d 1293, 1296 (Fed. Cir. 2016); Credit Acceptance Corp. v. Westlake Services, 859 F.3d 1044, 1055, 123 USPQ2d 1100, 1108-09 (Fed. Cir. 2017). Here, the specification on par. 236 explain how the present invention uses computer elements to perform basic computer functions. Moreover, abstract idea is generally linked to the computer elements to provide pneumonia outcomes.
Applicant argues that the claims are significantly more than the abstract idea, because they add specific limitations other than what is well-understood, routine, and conventional in the field (p. 17-19). Examiner respectfully disagrees. 
Here, the claims recited additional elements, but were found not to be significantly more because the additional elements were generic computer hardware and software, extra-solution activities, and used only to apply steps of the abstract ideas. Applicant’s own specification states that the additional computer elements may utilize a general-purpose computer to perform the steps of the claims (par. 26, 94, 236).
Applicant argues that the previous Office Action did not meet the requirements set in the Berkheimer memo because it did not cite a court decision (p. 19-20). Examiner respectfully disagrees. 
The USPTO memorandum published in light of Berkheimer v. HP stated on pages 3-4 that examiners can cite to an applicant’s specification, court decisions, publications demonstrating the well-understood, routine, conventional nature of elements, and can take official notice. The previous Office Action included citations to the Applicant’s specification to determine the general functionality of the limitations and cited case law to analogize the technologies and functions. Additionally, the analysis of determining if the additional elements are significantly more involves other factors, besides determining if the additional elements involve routine, well-known, or conventional activity.
 Here, the additional elements are interpreted as extra-solution activity because the use of a computer or processor to merely automate or implement the abstract idea cannot provide significantly more than the abstract idea itself. (See MPEP 2106.05(f) where mere instructions to apply an exception does not render an abstract idea patent eligible). There is no indication that the additional limitations alone or in combination improves the functioning of a computer or any other technology, improves another technology or technical field, or effects a transformation or reduction of a particular article to a different state or thing.
Applicant argues the withdrawal of the obviousness rejections. Applicant argues that the cited references do not teach or suggest how the clinical data, risk factors, and biomarkers are related to pneumonia or predicting pneumonia outcomes (p. 20-23). Examiner respectfully disagrees. 
Although the cited references may be directed to the invention recited in the claims as applied to stroke and other vascular diseases, the cited references explain that the teachings may be used for other health conditions and treatments. Tran par. 262, 282, 484 teaches that the system may extract various pulmonary function parameters, including respiration volume and rates and apneas and their types, interpreted as clinical data, risk factors, and biomarkers, detect pulmonary edema and provides guidelines of practice standards that help a professional when dealing with various types of diseases and includes algorithms for treating pneumonia. Moreover, par. 282 further teaches pulse oximetry determines hemoglobin saturation by measuring the changing infrared optical properties of a finger, where the signal may be disambiguated and combined with pulmonary data to yield improved information concerning lung function. Pulmonary edema and pneumonia both concern improvement in lung function.
As such the claims are unpatentable as stated above. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY M PATEL whose telephone number is (571)272-6793.  The examiner can normally be reached on Monday-Thursday 7AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victoria Augustine can be reached on (313) 446-4858.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JAY M. PATEL/Examiner, Art Unit 3686